       Case 2:20-cv-00939-MJP Document 14 Filed 01/25/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8                                                 Case No.: 2:20-CV-00939-MJP

 9    TALVEEER GILL
                                                          ORDER GRANTING STIPULATED
10                                                        MOTION TO AMEND BRIEFING
            Plaintiff,                                    SCHEDULE
11
      vs.
12    CHAD WOLF, Acting secretary, UNITED
      STATES DEPARTMENT OF HOMELAND
13    SECURITY; MARK A. MORGAN, Acting
14    commissioner, US CUSTOMS AND
      BORDER PROTECTION, AND ADELE
15    FASANO, DIRECTOR, FIELD
      OPERATIONS, U.S. CUSTOMS AND
16    BORDER PROTECTION, SEATTLE FIELD
      OFFICE,
17
      Defendant
18
19
           The Court, having considered the parties’ Stipulated Motion to for Leave to Amend
20
     Complaint, and good cause appearing the court ORDERS the following:
21
           1. Plaintiff’s motion is Granted
22
           2. Defendant’s shall file a motion to dismiss, which must not exceed twenty-four pages,
23
               no later than March 25, 2021 and note it on the motion calendar for June 18, 2021
24
           3. Plaintiff shall file his response, which must not exceed twenty-four pages, no later than
25
               May 10, 2021.
26
       Case 2:20-cv-00939-MJP Document 14 Filed 01/25/21 Page 2 of 2




 1
            4. Defendant’s shall file their reply no later than June 11, 2021
 2
 3
 4   IT IS SO ORDERED
 5
 6          Dated this 25th day of January 2021.
 7
 8
 9                                                               A
                                                                 Marsha J. Pechman
10                                                               United States District Judge

11
12
     Presented by:
13   JASON E. ANKENY P.S., INC.
14
15
16
17
18
19
20
21
22
23
24
25
26
